DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 May 2022 regarding the previously given rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and in light of the amended claims have been found persuasive.
While the initially examined claims presented validating data based off created constraints and then storing said data the aspects added in the amended claims submitted 18 May 2022 add the actions of “reconstructing values of the attributes of the object from the plurality of updates”, done based on both the “identified immutable bound statuses” and “using the view model of the updated object”. This use of the model, as opposed to the modification of the model, brings the claimed invention clearly out of the realm of an abstract idea and into the application of said abstract idea. As such the previously given rejection of claims 1-20 under 35 U.S.C. 101 is withdrawn.

Applicant's arguments filed May 18 2022 regarding the previously given rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
While examiner agrees that Denton III et al. or Sabbouh do not teach “identifying immutable bound statuses in the plurality of updates” or “reconstructing values of the attributes of the object from the plurality of updates having identified immutable bound statuses”, examiner finds no teaching in either which precludes either aspect, and finds that both are taught by Evans et al., and that it would be obvious to combine the references because they deal with using multiple models to represent data and/or its’ changes. Denton III et al. focuses on where the models represent separate states, while Evans et al. focuses on when a model represents the combination of states, and Sabbouh works with applying the model constraints to data.
As for the teaching of “receiving, from a client device, a query date” and the corresponding reconstruction of data based off that date, examiner is unconvinced that the teachings from Denton III et al. previously cited for the now canceled aspects of claim 2 which these added aspects mirror are not applicable. The reconstruction of data as it would have looked at a time other than the present, based off a time specified in a query, would seem to be exactly what Denton III et al. is doing in column 10. That said, examiner also finds that Hughes would teach this aspect well as this functionality is at the heart of what Hughes does. Thus, with the inclusion of Evans et al. teaching the identifying of immutable elements of the object and using that knowledge to reconstruct values, coupled with the reconstruction of values based off specific times already present in Denton III claims 1-20 remain rejected under 35 U.S.C. 103.
All that being said, examiner does feel that there is a path forward for this application to move beyond the current rejections. While Denton III et al, Evans et al., and Hughes all deal with storing, modifying, and applying models so data can be returned in response to a variety of user queries, there is mention in the specifications of some attributes depending on the value of other attributes. This is touched on a bit in dependent claim 3, but the way the claim is written it defines an object as a collection of “multi-dimensional nested objects” and as such when the reconstructing is occurring it currently reads as if all the dependencies can be within one model, which works fine with Evans et al. However, examiner feels that while Denton III et al. handles dependency between multiple models, Evans et al. specifically combines multiple models to make a new one and as such if those values now also had to be reconstructed based off the attributes of a second object it would represent a combination which goes against the idea of Evans et al. and thus would be non-obvious. As such rolling dependent claim 3 into claim 1 in a modified way, such as something along the lines of “wherein reconstructing the values of the attributes of the object may depend on the values of a second object not within the formed database model” would, in examiner’s opinion, bring the application closer to allowance, though examiner has not confirmed whether such an amendment would be free of new matter issues. Examiner does wish to note though that the distinction between depending on the second object, and not a model of the second object, is important as while Evans et al. doesn’t handle values from one object depending on values of another object it does handle models depending on other models. If applicant wishes to discuss this potential change, or any other aspect of this application, examiner would be happy to conduct an interview with the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denton III et al. US Pat 8620959 B1, further in view of Sabbouh US PG Pub 20150142804 A1 and Evans et al. US PG Pub 20080059413 A1.
Regarding claims 1, 11, and 20, Denton III et al. teaches a computer-implemented method comprising: forming, at a computer, a database model of an object based on a plurality of updates to the object, (Denton III et al. Col 6, lines 4-9, "The multi-model manager 11 is then used to (i) invoke the DSML connectors 12, (ii) browse (i.e., navigate through and view the contents of) the local sandbox 15, and (iii) commit changes to the constituent models and other artifacts to the central multi-model repository 110.") each update indicating a bound status of the update, a transaction date of the update, an effective date of the update, and a value of an attribute in the update, the bound status indicating one of a mutable or immutable commitment of a corresponding update to the object (Denton III et al. figures 9-14, Denton III et al. col 4, lines 63-64, "The constituent models can have attribute constraints 115 associated with their inputs and outputs.", Denton III et al. col 10, lines 24-27, “Attribute-Model Consistency--The modification times (time of last model edit) of all models are earlier than the modification times of their output attributes;” The attributes constraints detailed by Denton III et al. show where a value is fixed or merely constrained (bound status) and time is also detailed as one of the possible constraints); forming a view model of the object based on the reconstructed values of the attributes of the object (Denton III et al. col 8, lines 9-11, "the multi-model manager 11 allows modelers to visualize the multi-model repository 110 and obtain an overall view of the multi-model.", Denton III et al. col 7, lines 51-56, "Connectors 12 preferably provide the following: (1) a mechanism for reading attributes from local copies of attribute files and inserting the attribute contents in the appropriate model files; (2) a mechanism for extracting attributes from models and writing those attributes to local files; (3) a mechanism for writing an interface description." The visualization Denton III et al. teaches does not care if the values of the attributes are reconstructed or not, and since some of them are (see below) it teaches visualizing when they are); receiving a request to replace a first value of a first attribute of the object with a second value of the first attribute of the object (Denton III et al. col 9, lines 17-20, "The functionalities provided by the remote client-side components 200 includes, model data exchange, model execution, change propagation, consistency management and version management.", Denton III et al. col 9, lines 33-38, "For example, execution of an Excel spreadsheet model involves loading the spreadsheet, reading the input attributes from the attributes dataset 113 into the spreadsheet, allowing the calculated cell values to be updated, and writing the output attributes into the attributes dataset 113 of the multi-model repository 110."); in response to validating the request, forming a new update indicating the second value of the first attribute (Denton III et al. col 9, lines 42-44, "Change Propagation: When a model is modified, changes are propagated by controlled exchange of attributes between models."); updating the object with the new update (Denton III et al. col 9, lines 55-58, "We propagate changes from the leaves upward with respect to dependencies such that no model Mi is executed before another model Mj if there exists ai where Ii is an element of ai and Oj is an element of ai”); receiving, from a client device, a query date of the updated object (Denton III et al. col 10 lines 24-27, "Attribute-Model Consistency--The modification times (time of last model edit) of all models are earlier than the modification times of their output attributes;"); in response to receiving the query date of the updated object, reconstructing the values of the attributes of the updated object for the query date using the view model of the updated object (Denton III et al. col 10 line 67 - col 11 line 3, "It provides modelers the capability to modify any version of an individual model or the multi-model as a whole. Changes can be rolled back, and the entire multi-model can be reconstructed at any time."); and providing, to the client device, the reconstructed values of the attributes of the updated object (Denton III et al. col 11 lines 18-19, “operation of the server 30 including the communication of data between the server 30 and the one or more remote client computers”).
Denton III et al. does not teach validating, based on a rule, the second value of the first attribute against a third value of a second attribute of a latest version of the object that is formed from the view model of the object with immutable bound status updates, the rule indicating an attribute value relationship rule between the first attribute and the second attribute. Sabbouh teaches validating, based on a rule, the second value of the first attribute against a third value of a second attribute of a latest version of the object that is formed from the view model of the object with immutable bound status updates, the rule indicating an attribute value relationship rule between the first attribute and the second attribute (Sabbouh [0050] "The subtype manager 97 may define a subtype relationship in an object model. Subsequently, one or more constraints defined by the subtype manager 97 for the defined subtype relationship may be enforced during validation by the subtype manager 97 of the network device 90 of a cloud system.").
While Denton III et al. teaches reconstructing values using an object model, Denton III et al. does not explicitly handle identifying immutable bound states in the plurality of updates and thus also does not alone teach reconstructing values of the attributes of the object from the plurality of updates having identified immutable bound statuses. Sabbouh also does not touch on these aspects. 
Evans et al. teaches identifying immutable bound statuses in the plurality of updates (Evans et al. [0048] “If values exist for more than one of the component measures, then the combining rules indicate that the value from one of the component measures is preferred” setting the existing value to be always preferred effectively sets it as an immutable value once set); and reconstructing values of the attributes of the object from the plurality of updates having identified immutable bound statuses (Evans et al. [0051] “the calculation is validated 606 to confirm that the logic within the calculation data model object corresponds with the dimensions, attributes and measures defined for the underlying data source and to validate the specific logic within the calculation expression itself.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Denton III et al. with Sabbouh and Evans et al. that in order to have data verified using multiple models where some values are fixed they would combine the hierarchal data structure principles from Sabbouh and the model attribute constraints from Evans et al. with the modeled data and dependency linkage from Denton III et al.
Regarding the additional elements of claim 11, Denton III et al. teaches a computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus (Denton III et al. col 11 lines 15-16, "The server 30 comprises a processing unit 32 and a data storage 35 that is accessible by the processing unit 32.").
Regarding the additional elements of claim 20, Denton III et al. teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (Denton III et al. col 11 lines 21-24, "The data storage 35 can be any of the storage devices that are available in the industry such as hard drives, RAM, ROM, or any other appropriate memory devices for storing large quantity of data.").
Regarding claims 2 and 12, Denton III et al. teaches wherein reconstructing the values of the attributes of the updated object for the query date comprises projecting the values of the attributes of the updated object based on the query date using the view model of the updated object (Denton III et al. col 10 lines 24-27, "Attribute-Model Consistency--The modification times (time of last model edit) of all models are earlier than the modification times of their output attributes;", Denton III et al. col 10 line 67 - col 11 line 3, "It provides modelers the capability to modify any version of an individual model or the multi-model as a whole. Changes can be rolled back, and the entire multi-model can be reconstructed at any time.", Denton III et al. figure 2).
Projecting the values using the view model of the updated object, under the broadest reasonable interpretation, only says to display the values. If any action other than that is intended by applicant then further clarification through amendment is recommended.
Regarding claims 3 and 13, Denton III et al. teaches wherein the object comprises a plurality of multi-dimensional nested objects, a first attribute of a first nested object being dependent on a second attribute of a second nested object (Denton III et al. col 3 lines 18-23, "The multi-modeling integration platform P allows modelers m to specify the models used to describe a system, along with the inter-dependencies of the models, and uses this information to propagate changes made to one model in the multi-model to all dependent models."). While the nested aspect of the data is more adequately taught by Sabbouh as seen in claim 1, the dependence of data in one set on data in another set is a core principle of Denton III et al.
Regarding claim 10, Denton III et al. teaches wherein updating the object with the new update further comprises: forming the new update in the database model of the object, the new update indicating the second value of the first attribute, the first effective date of the effective date attribute for the second value of the first attribute of the object, and an immutable bound status (Denton III et al. col 9 lines 33-38, "For example, execution of an Excel spreadsheet model involves loading the spreadsheet, reading the input attributes from the attributes dataset 113 into the spreadsheet, allowing the calculated cell values to be updated, and writing the output attributes into the attributes dataset 113 of the multi-model repository 110.").
The distinction between the transaction date and the effective date laid out in claim 4 is not tied to the aspect described by claim 10 (such as if it were a parent of this claim) and as such the effective date becomes just another piece of data to be conveyed in the update, along with the attribute and bound data.

Claims 4-9, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Denton III et al. US Pat 8620959 B1, Sabbouh US PG Pub 20150142804 A1, and Evans et al. US PG Pub 20080059413 A1 as applied to claim 1, and further in view of Hughes US PG Pub 20090248727 A1.
Regarding claims 4 and 14, Denton III et al. does not teach wherein the transaction date of a first update indicates a date of the request of the first update received by the computer, wherein the effective date of the update indicates a date when the first update is to take effect. Hughes teaches wherein the transaction date of a first update indicates a date of the request of the first update received by the computer, wherein the effective date of the update indicates a date when the first update is to take effect (Hughes [0029] "Temporal history also can include a time during which the value is valid; a time the transaction really occurred, a sequence time as to when the transaction should have occurred, and an event time indicating when the decision to alter the data or model was made.").
The functionality described by the claimed invention very specifically delineates a difference between the transaction date and the effective date. This is not something taught by Denton III et al. or Sabbouh. Hughes, which deals specifically with temporal databases and the various requirements and capabilities of them, is brought in to teach this aspect.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Denton III and Sabbouh with Hughes that in order to have changes to the data and/or data model take effect at a different time than the time of the transaction they would combine the temporal query processing and effectiveness designations from Hughes with the modeled data and data dependency from Denton III et al. and Sabbouh.
Regarding claims 5 and 15, Denton III et al. teaches updating and validating one or more attributes of the object (Denton III et al. col 3 lines 32-34, "Thus, when a model in a consistent multi-model system is modified, the changes made to the model are correctly propagated to associated dependent models.", Denton III et al. col 5, lines 51-54, "In this exemplary implementation, an XML schema validation engine can be used to validate each attribute against the associated constraints."); and in response to updating and validating the one or more attributes, persisting the updated attributes to the object (Denton III col 9 lines 22-23, "The owner of an attribute writes the attribute and commits it to the multi-model repository 110.").
Denton III et al. does not teach forming an open transaction object, the open transaction indicating a first effective date and a mutable bound status; or closing the open transaction object. Hughes teaches forming an open transaction object, the open transaction indicating a first effective date and a mutable bound status (Hughes [0032] "Changes to both the database and the database model can be entered with an effective date that is in the future."); and closing the open transaction object (Hughes [0041] "At time t10, the field was added. Then at time t20, the field may no longer be needed, and is marked as no longer being effective.").
Examiner has interpreted the claimed 'open transaction object' as meaning a change in the data or model which will only last for some set period but where the ending of that period has yet to be set. Closing the object would be setting an end time for the associated data/model changes. As such this aspect is covered by Hughes, which allows for both setting data or models for certain periods and simply setting it to start at a specific time without entering an end time.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Denton III and Sabbouh with Hughes, that in order to set data and/or a data model for a time without setting when it will again change they would combine the temporal query processing from Hughes with the modeled data and data dependency from Denton III et al. and Sabbouh.
Regarding claims 6 and 16, Denton III et al. teaches wherein forming the open transaction object comprises: retrieving the second value of the first attribute of the object (Denton III col 3, lines 43-46, "For example, where changes to Model A results in changes to Model B, which results in changes to Model C, which in turn results in further changes to Model A, thus completing a cycle."); projecting values of the attributes from the updates of the object to reconstruct the values of the attributes of the object for the first effective date (Denton III col 4 lines 4-10, "All of the datasets are stored in a multi-model repository 110 which is preferably version controlled using a version control system 130. This allows the entire multi-model database 100 to be reconstructed at any point during the evolution and for distributed collaboration via modifications to the datasets in the multi-model repository 110."); and copying the second value of the first attribute to the first attribute of the object (Denton III col 3, lines 43-46, "For example, where changes to Model A results in changes to Model B, which results in changes to Model C, which in turn results in further changes to Model A, thus completing a cycle."). The opening and closing of the object are covered by Hughes in claim 5, which this claim relies on. The remaining aspects are all covered by Denton III et al.
Regarding claims 7 and 17, Denton III et al. teaches wherein validating one or more attributes of the open transaction object further comprises: validating the object after copying the second value to the first attribute of the object (Denton III et al. col 5 lines 49-54, "Every registered model is allowed one constraint schema per attribute, allowing each modeler to use a customized set of constraints. In this exemplary implementation, an XML schema validation engine can be used to validate each attribute against the associated constraints."); in response to the validating, determining an error for the second value; and generating a graphical user interface that indicates the second value is invalid (Denton III et al. col 8 lines 4-7, "The multi-model manager 11 is the component responsible for assisting modelers m in integrating and invoking connectors 12, performing consistency checks, performing constraint checks, and generating automatic notifications 124. Messages are generated when constraints are violated.").
Regarding claims 8 and 18, Denton III et al. teaches wherein validating one or more attributes of the open transaction object further comprises: validating the object after copying the second value to the first attribute of the object in the open transaction; and in response to the validating, copying the second value of the first attribute to the new update (Denton III et al. col 10 lines 39-40, "Constraint consistency indicates that the outputs of all of the models in the multi-model fall within acceptable ranges"). The aspect claimed here is simply to validate data after it has been copied from another set of data, which Denton III et al. was clearly demonstrated doing in remarks regarding claim 1.
Regarding claims 9 and 19, Denton III et al. teaches wherein validating one or more attributes of the open transaction object further comprises: validating the object after copying the second value to the first attribute of the object in the open transaction (Denton III et al. col 10 lines 39-40, "Constraint consistency indicates that the outputs of all of the models in the multi-model fall within acceptable ranges").
Denton III et al. does not teach verifying that the open transaction indicates the first effective date and the mutable bound status. Hughes teaches verifying that the open transaction indicates the first effective date and the mutable bound status (Hughes [0041] "At time t10, the field was added. Then at time t20, the field may no longer be needed, and is marked as no longer being effective.").
Denton III et al. also does not teach in response to the validating and verifying, copying the second value of the first attribute and a first effective date of the effective date attribute indicating the first effective date of the second value to the new update. Sabbouh teaches in response to the validating and verifying, copying the second value of the first attribute and a first effective date of the effective date attribute indicating the first effective date of the second value to the new update (Sabbouh [0051] Thereafter, the subtype manager 97 may enforce one or more of the above constraints in an instance in which the subtype manager 97 processes Post, Put, Get, and/or Delete operations in the manner described below.").
In contrast to the aspects laid out by claim 8, those described by claim 9 contain the different transaction and effective times covered by Hughes, the validation of data using the rules from another model taught by Sabbouh, and the more typical validating after referencing dependent data taught by Denton III et al.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Denton III et al. and Sabbouh with Hughes that in order to set data models to be effective at a time other than the transaction time to affect modeled data they would combine the effective time logic from Hughes, the parental attribute enforcement from Sabbouh, and the modeled data and data dependency from Denton III et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163           

/William B Partridge/Primary Examiner, Art Unit 2183